DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 12, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al., (US Pub. 2018/0115788) in view of Blanksteen et al., (US Pat. 10297250).
Regarding claim 1, Burns discloses a method of controlling an intelligent security device, the method comprising: 
capturing a video (Fig. 1 and [0008][0053] capturing video by cameras 118); 
collecting [voice] information included in the video (Fig. 1 and [0053] cameras 118 include microphone for capturing); 
in response to determining that the [voice information includes a wake-up word corresponding to a predetermined basic wake-up word for the intelligent security device], transmitting [a spoken utterance included in the voice information] to a smart device ([0053] “capturing video when other conditions or hazards are detected, in order to provide visual monitoring of the smart home environment 100”; [0092] “the server-side module 506 receives information regarding alert events detected by other smart devices 204 (e.g., hazards, sound, vibration, motion)”; [0290][0313] activating a microphone and a camera);
receiving a command from the smart device, the command being generated based on information related to the [spoken utterance]; and executing an operation of the intelligent security device based on the command (Figs. 1 and 2, [0063] “a smart home controller processes inputs (e.g., from smart devices 204, electronic device 166, and/or smart home provider server system 164) and sends commands (e.g., to smart devices 204 in the smart home network 202) to control operation of the smart home environment 100”).
	Burns does not explicitly teach, however, Blanksteen does explicitly teach including the bracketed limitation:
collecting [voice] information included in the video (Fig.3, step 302, capturing audio; Col. 6, lines 18-41, utilizing facial recognition technique on images to identify the speaker); 
in response to determining that the [voice information includes a wake-up word corresponding to a predetermined basic wake-up word for the intelligent security device] (Fig. 1, element 134(5), Col. 6, lines 1-9, stating a wake-up word to capture the device’s attention), transmitting [a spoken utterance included in the voice information] to a smart device (Fig.3, step 306, Col. 20, lines 5-19, transmitting the processed audio signals to a remote device).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the system and method of controlling devices remotely with monitoring video as taught by Burns with the system and method of asynchronous transfer of audio data as taught by Blanksteen to allow for improvements of the audio signal processing on the voice-controlled device (Blanksteen, Col. 20, lines 12-13).
Regarding claim 2, Burns in view of Blanksteen discloses the method of claim 1, and Burns further discloses: wherein the determining and the transmitting comprise: 
transmitting, to the smart device, a learning video including at least a portion of the video during which the spoken utterance was spoken, the wake-up word was spoken, or the wake-up word and the spoken utterance were both spoken ([0053][0092] capturing video when other conditions or hazards are detected and transmitting video to the server-side module; [0290][0313] activating a microphone and a camera to produce video clips).
Burns does not explicitly teach, however, Blanksteen does explicitly teach:
recognizing the wake-up word occurring before or after the spoken utterance (Blanksteen, Fig. 1, element 134(5), Col. 6, lines 1-9, stating a wake-up word to capture the device’s attention).
Regarding claim 3, Burns in view of Blanksteen discloses the method of claim 2, and Burns further discloses: wherein the transmitting comprises: 
outputting a notification signal to the smart device when the learning video is sent to the smart device ([0117] activating sending of a motion detection notification to a client device); and 
in response to the notification signal of the smart device being released before a predetermined threshold time has expired after the notification signal is output, displaying the learning video on a screen of the smart device ([0218]-[0220] “the most recent camera events history (e.g., history from the past two hours, the most recent 20 events) is cached at the client device (e.g., in client data 830). This cached history data may be accessed for quick display of camera history information”).
Regarding claim 4, Burns in view of Blanksteen discloses the method of claim 3, and Burns further discloses:
generating the command based on information related to space objects included in the learning video while the learning video is being displayed on the screen of the smart device, wherein the space objects have been previously learned or identified based on the learning video, a previous learning video, or information related to the spoken utterance ([0053][0164]-[0170] identifying the presence of an occupant in a particular room by voice and gesture recognition and event history in video storage database).
Regarding claim 5, Burns in view of Blanksteen discloses the method of claim 4, and Burns further discloses:
 wherein the generating the command comprises: receiving a touch input corresponding to one of the space objects; and projecting a predetermined video on the one of the space objects ([0044]-[0053][0058][0189][0247] receive user inputs from a portable electronic device to control functionality including playing video content on a display device by a touch input).
Regarding claim 7, Burns in view of Blanksteen discloses the method of claim 5, and Burns further discloses:
wherein the predetermined video is stored in the smart device, a server connected through wireless communication under control of the smart device, or a cloud ([0164]-[0170] video is stored in a server database).
Regarding claim 8, Burns in view of Blanksteen discloses the method of claim 4, and Burns further discloses:
wherein the generating the command comprises: receiving a voice input corresponding to one of the space objects; and projecting a predetermined video on the one of the space objects ([0044]-[0053][0058][0118][0189][0224][0247] receive user inputs from a portable electronic device to control functionality including playing video content on a display device by user interface components that facilitate user input such as a keyboard, a mouse, a voice-command input unit).
Regarding claim 9, Burns in view of Blanksteen discloses the method of claim 4, and Burns further discloses:
wherein the generating the command comprises: receiving a text input corresponding to a name of one of the space objects; and projecting a predetermined video on the one of the space objects ([0044]-[0053][0058][0118][0189][0224][0247] receive user inputs from a portable electronic device to control functionality including playing video content on a display device by user interface components that facilitate user input such as a keyboard, a mouse, a voice-command input unit).
Regarding claim 12, Burns in view of Blanksteen discloses the method of claim 1. Burns does not explicitly teach, however, Blanksteen does explicitly teach:
wherein the wake-up word is recognized as corresponding to the predetermined basic wake-up word of the intelligent security device based on a wake-up word recognition model learned based on the predetermined basic wake-up word (Col. 14, lines 13-23, speech recognition technique using neural networks to process audio signal).
Regarding claim 15, Burns in view of Blanksteen discloses the method of claim 13. Burns does not explicitly teach, however, Blanksteen does explicitly teach:
transmitting, via a transceiver, the voice information to an Artificial Intelligence (AI) processor included in the network; and receiving, via the transceiver, AI-processed information from the Al processor, wherein the AI-processed information includes information indicating whether the wake- up word is recognized as corresponding to the predetermined basic wake-up word of the intelligent security device or whether the spoken utterance is recognized as an utterance for the intelligent security device (Col. 14, lines 13-23 and Col. 20, lines 5-19, speech recognition technique using neural networks to process audio signal).
Regarding claims 16 and 17, Claims 16 and 17 are the corresponding system claims to method claims 1 and 2. Therefore, claims 16 and 17 are rejected using the same rationale as applied to claims 1 and 2 above.
Claims 6, 10, 11, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al., (US Pub. 2018/0115788) in view of Blanksteen et al., (US Pat. 10297250) and further in view of Faulkner et al., (Us Pub. 2020/0201521).
Regarding claim 6, Burns in view of Blanksteen discloses the method of claim 5.
Burns in view of Blanksteen does not explicitly teach, however, Faulkner does explicitly teach:
wherein the touch input includes at least one of a flicking operation on the screen of the smart device or a pitching operation on the screen of the smart device (Faulkner, [0004] voice and/or gesture commands may be used to control actions of the interactive viewing system [0061] a user may input a panning gesture by touching an area and rotating gesture by turning the user’s finger in a selected area).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the system and method of controlling devices remotely with monitoring video as taught by Burns in view of Blanksteen with interactive viewing system as taught by Faulkner to provide collaborative environments that facilitate communication between two or more participants (Faulkner, [0001]).
Regarding claim 10, Burns in view of Blanksteen discloses the method of claim 4. Burns in view of Blanksteen does not explicitly teach, however, Faulkner does explicitly teach:
when one of the space objects is a predetermined electronic device associated with the intelligent security device, receiving a selection of the predetermined electronic device displayed on the screen of the smart device for controlling an operation of the electronic device (Faulkner, Fig. 14 and [0044][0069] control or provide input to the device such as inputting annotations to the whiteboard 210).
Regarding claim 11, Burns in view of Blanksteen discloses the method of claim 4. Burns in view of Blanksteen does not explicitly teach, however, Faulkner does explicitly teach:
wherein the command includes a motion command for controlling the intelligent security device to move toward one of the space objects or to move around one of the space objects (Faulkner, [0004] voice and/or gesture commands may be used to control actions of the interactive viewing system [0061] a user may input a panning gesture by touching an area and rotating gesture by turning the user’s finger in a selected area).
Regarding claim 18, Burns in view of Blanksteen discloses the intelligent security device of claims 16. Burns in view of Blanksteen does not explicitly teach, however, Faulkner does explicitly teach:
a projector configured to provide information on one or more space objects captured in the video, wherein the controller is further configured to: project, via the projector, a predetermined video or information on the one or more spaces object based on the command (Faulkner, Fig. 14 and [0044][0069] control or provide input to the device such as inputting annotations to the whiteboard 210).
Regarding claim 19, Burns in view of Blanksteen discloses the intelligent security device of claims 16. Burns in view of Blanksteen does not explicitly teach, however, Faulkner does explicitly teach:
wherein the command includes a motion command for controlling the intelligent security device to move toward one or more space objects captured in the video or to move around one or more of the space objects (Faulkner, [0004] voice and/or gesture commands may be used to control actions of the interactive viewing system [0061] a user may input a panning gesture by touching an area and rotating gesture by turning the user’s finger in a selected area).
Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al., (US Pub. 2018/0115788) in view of Blanksteen et al., (US Pat. 10297250) and further in view of Lim et al., (US Pub. 2015/0098523).
Regarding claim 13, Burns in view of Blanksteen discloses the method of claim 1. Burns in view of Blanksteen does not explicitly teach, however, Lim does explicitly teach:
receiving, from a network, downlink control information (DCI) for scheduling transmission of the voice information collected from the video obtained by a camera included in the intelligent security device; and sending the voice information to the network based on the DCI (Lim, [0073] transmitting an audio signal by analyzing a downlink control information signal transmitted form a base station).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the system and method of controlling devices remotely with monitoring video as taught by Burns in view of Blanksteen with DCI as taught by Lim to provide benefit of determining whether to transmit the audio signal (Lim, [0073]).
Regarding claim 20, Burns in view of Blanksteen discloses the intelligent security device of claims 16. Burns in view of Blanksteen does not explicitly teach, however, Lim does explicitly teach:
receive, from a network, downlink control information (DCI) for scheduling transmission of the voice information collected from the video obtained by a camera, and send the voice information to the network based on the DCI (Lim, [0073] transmitting an audio signal by analyzing a downlink control information signal transmitted form a base station).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burns et al., (US Pub. 2018/0115788) in view of Blanksteen et al., (US Pat. 10297250), in view of Lim et al., (US Pub. 2015/0098523) and further in view of Park et al., (US Pub. 2017/0105112).
Regarding claim 14, Burns in view of Blanksteen and further in view of Lim discloses the method of claim 13. Burns in view of Blanksteen and further in view of Lim does not explicitly teach, however, Park does explicitly teach:
performing an initial access procedure with the network based on a synchronization signal block (SSB) (Fig. 10 and [0163] transmitting the Synchronization Signal (SS) in a wireless communication system); and 
sending the voice information to the network via a physical uplink shared channel (PUSCH), wherein the SSB and a DM-RS of the PUSCH are QCLed for QCL type D ([0076][0206] a PUSCH carrying user data is allocated to the data region).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the system and method of controlling devices remotely with monitoring video as taught by Burns in view of Blanksteen and in view of Lim with using QCL type D as taught by Park to improve a transfer rate and frequency efficiency (Park, [0084]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659